Citation Nr: 0626653	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  01-07 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington
 

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to August 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
appeared before a Decision Review Officer (DRO) at the RO in 
March 2004.  A transcript of this hearing is of record.  

The question of whether new and material evidence has been 
received to reopen the claim of service connection for PTSD 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.  

The matter of entitlement to service connection for PTSD 
based on a de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. An unappealed rating decision in July 1996 declined to 
reopen the veteran's claim seeking service connection for 
PTSD, which was originally denied (in May 1986) based 
essentially on a finding that the veteran had not provided a 
verifiable stressor and did not have a PTSD diagnosis based 
on a verified stressor.

2. Evidence received since the July 1996 rating decision 
includes evidence of a stressor that is verifiable, which 
bears directly and substantially upon the matter of service 
connection for PTSD, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (effective for claims to reopen filed prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  

B.	Factual Background, Legal Criteria, and Analysis

Historically, a May 1986 rating decision denied service 
connection for PTSD, finding that the veteran did not have a 
verifiable stressor or a PTSD diagnosis based on a verified 
stressor.  He did not appeal this decision, and it became 
final.  38 U.S.C.A. § 7105.  A July 1996 rating decision 
denied his claim to reopen his claim of service connection 
for PTSD.  He was properly notified of this decision and of 
his appellate rights, and he did not appeal it.  Accordingly, 
the July 1996 decision is final.  38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  Under 38 U.S.C.A. § 5108, 
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a); see Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  Here, the petition to reopen was 
filed before that date.  Hence, the new 38 C.F.R. § 3.156(a) 
does not apply.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Evidence of record at the time of the July 1996 rating 
decision included service medical records which show the 
veteran did not have any psychiatric disorders upon entrance 
or separation examination and service personnel records which 
show he served in Vietnam as an aircraft mechanic from 
September 1969 to April 1970.  He received an undesirable 
discharge.  In October 1980, an Air Force Discharge Review 
Board granted his request to upgrade his character of 
discharge to general.  

Also of record in July 1996 was an October 1992 VA 
examination report, in which a social worker diagnosed the 
veteran with PTSD based on the following unverifiable 
stressors: serving as a door gunner; serving on board MEDEVAC 
flights; serving for a crash recovery unit; being wounded in 
a helicopter crash; and witnessing the deaths of unnamed 
friends.  Service personnel evidence of record at that time 
did not support that the veteran served with any of the 
above-mentioned units.  In a June 1996 VA examination report, 
the examiner diagnosed the veteran with PTSD (under DSM-III-
R) based on similar unverifiable stressors.  

Evidence received since the June 1996 rating decision 
includes service personnel records showing the veteran's job 
duties as an Aircraft Maintenance Specialist included 
removing aircraft from runway barriers; clearing active 
runways within a maximum amount of time as set by government 
regulation; cooling hot brakes and assuring aircraft were 
safe to continue to the de-arming area.  A December 1969 
performance evaluation notes that in the most recent 30 days 
the veteran had been the crew chief on three crashed and 
battle damaged aircraft.  The title of the official who 
signed the evaluation was "NCOIC, Crash Recovery." 

At the March 2004 DRO hearing, the veteran testified that he 
worked in a crash recovery unit while serving in Vietnam.  In 
approximately October or November 1969, he was involved in 
cleaning up a helicopter crash in Tuy Hoa, Vietnam.  The 
veteran recalled that the helicopter was coming from the 
134th division out of Phieu Hep.  Four people on board were 
injured.  The veteran was involved in removing the injured 
from the helicopter and then cleaning up and moving the 
wreckage afterwards.  He testified that an investigation into 
the crash was also completed.

Evidence received since the July 1996 rating decision was not 
previously of record, is relevant, and is so significant that 
it must be considered to decide fairly the merits of the 
claim of service connection for PTSD.  The claim was denied 
previously by the RO based on a finding that diagnoses of 
PTSD had been based on the veteran's history and on 
unverifiable stressors that were not supported by the record.  
The March 2004 testimony by the veteran that he worked for a 
crash recovery unit and that he retrieved the wreckage of a 
helicopter crash in October or November 1969 is specific 
enough that it should be verifiable.  The veteran's 
performance appraisal indicates he engaged in crash recovery 
work and shows that his supervisor was in charge of the Crash 
Recovery Unit.  This evidence is sufficient to reopen the 
claim of service connection for PTSD, as it bears directly on 
the matter at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thus, it is new and 
material and the claim may be, and is, reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

As noted above, at the March 2004 DRO hearing, the veteran 
described a stressful event in which he was involved in 
cleaning up the wreckage from a helicopter crash in 
approximately October or November 1969.  Because the veteran 
indicated the crash damaged military property and an 
investigation was completed, the event should be verifiable.  
The U.S. Army and Joint Services Records Research Center 
(JSRRC), formerly the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) has not been contacted for 
verification of this alleged stressor.  For verification of 
this stressor to be fruitful, the information from the 
veteran regarding the event must be as detailed as possible, 
to include approximate dates, places, and any other 
identifying information. See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide as many details as possible 
concerning the circumstances of his 
alleged stressors, and especially the 
October or November 1969 helicopter 
crash, to include the approximate 
dates, places, units, and identifying 
information concerning any other 
individuals involved or injured in the 
events, including their full names, 
rank, units of assignment, and any 
other identifying detail.  

2. The RO should then forward the 
pertinent stressor information of 
record (including copies of the 
veteran's service personnel records and 
a listing of any alleged stressors) to 
the JSRRC and request that that 
organization attempt to verify the 
claimed stressors.

3. Thereafter, if any of the veteran's 
alleged stressors are verified, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination 
to determine whether he has PTSD due to 
the verified stressor or stressors.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.
The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran, 
review of his pertinent medical 
history, and with consideration of 
sound medical principles, the examiner 
should identify all current acquired 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached.

4. Then, the RO should readjudicate de 
novo the veteran's claim seeking 
service connection for PTSD.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of 
the case and afford the veteran and his 
representative the opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


